Case 9:19-cv-80173-DLB Document 14 Entered on FLSD Docket 03/11/2019 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-80173-Civ-Middlebrooks/Brannon

  OLINDA ROBLERO,

          Plaintiff,

  v.

  LUPITA’S TEX-MEX RESTAURANT, INC., et al.,

        Defendants.
  _____________________________________/

       DEFENDANTS’ ANSWER & AFFIRMATIVE DEFENSES TO COMPLAINT [DE 1]

          Defendants, LUPITA’S TEX-MEX RESTAURANT, INC., EDUARO RIVERA, and

  ROBERTO ALVAREZ, by and through their undersigned counsel, and pursuant to the Federal

  Rules of Civil Procedure, hereby serve and file Defendants’ Answer to Plaintiff’s Complaint [DE

  1] in the above-styled matter, and state the following:

                                                  ANSWER

       Defendants deny any allegation not specifically addressed herein and demand strict proof

  thereof.

       1. Defendants lack sufficient knowledge as to Plaintiff’s residence, and therefore deny.

       2. Admit.

       3. Defendants are without knowledge of a “Defendant BUTLER,” and therefore deny any

          allegations regarding that Defendant; admit as to the remainder.

       4. Admit that the Plaintiff brings this action and seeks the damages identified.

       5. Admit that this Court has jurisdiction.

       6. Admit.



                                       Scott Wagner & Associates, P.A.
                   Defendants’ Answer & Affirmative Defenses to Plaintiff’s Complaint [D.E. 1]
                                                 Page 1 of 5
Case 9:19-cv-80173-DLB Document 14 Entered on FLSD Docket 03/11/2019 Page 2 of 5




     7. Admit.

     8. Deny.

     9. Deny.

     10. Deny that the statute of limitations period is three (3) years; admit as to the remainder.

     11. Deny.

     12. Deny.

     13. Deny.

     14. Deny.

     15. Deny.

     16. Deny.

     17. Deny that the statute of limitations period is three (3) years; admit as to the remainder.

     18. Deny.

     19. Deny that the statute of limitations period is three (3) years; admit as to the remainder.

                                COUNT I
          OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

     20. Deny.

     21. Deny that the statute of limitations period is three (3) years; admit as to the remainder.

     22. Deny.

     23. Deny.

     24. Deny.

     25. Deny.

     26. Deny.

     27. Deny.

     28. Admit that the Plaintiff demands a jury trial.


                                      Scott Wagner & Associates, P.A.
                         Defendants’ Answer and Affirmative Defenses to Complaint
                                               Page 2 of 5
Case 9:19-cv-80173-DLB Document 14 Entered on FLSD Docket 03/11/2019 Page 3 of 5




                                    AFFIRMATIVE DEFENSES

                                           FIRST DEFENSE

         Plaintiff fails to set forth a cause of action for which relief can be granted.

                                         SECOND DEFENSE

         Plaintiff has been lawfully compensated in accordance with the FLSA, the applicable

  regulations of the U.S. Department of Labor, and/or judicial decisions construing the FLSA.

                                          THIRD DEFENSE

         Plaintiff was paid for all hours worked in accordance with the FLSA. All monies owed to

  Plaintiff have been tendered.

                                         FOURTH DEFENSE

          Defendants acted in good faith and had reasonable grounds for believing that its acts were

  not violative of the FLSA and any claims of willful violations or for a three (3) year limitations

  period or for liquidated damages under the FLSA should be dismissed. Specifically, no act or

  omission of Defendants alleged by Plaintiff to have violated the FLSA was willful within the

  meaning of 29 U.S.C. § 255.

                                           FIFTH DEFENSE

         Plaintiff’s claims are barred, in whole or in part, by the provisions of Section 11 of the

  Portal-to-Portal Act, 29 U.S.C. § 260, because the alleged acts and omissions of Plaintiff

  complained of were done in good faith and with reasonable grounds for believing that any alleged

  act or omission was not in violation of the FLSA.

                                           SIXTH DEFENSE

         Defendants did not adopt or permit to exist a policy or procedure wherein employees were

  not paid for hours that they worked or were not paid for overtime when appropriate.



                                       Scott Wagner & Associates, P.A.
                          Defendants’ Answer and Affirmative Defenses to Complaint
                                                Page 3 of 5
Case 9:19-cv-80173-DLB Document 14 Entered on FLSD Docket 03/11/2019 Page 4 of 5




                                       SEVENTH DEFENSE

         Some or all of Plaintiff’s claims are barred by the provisions of Section 10 of the Portal-

  to-Portal Act, 29 U.S.C. § 259, because all of the alleged actions taken by Defendants were taken

  in good faith and in conformity with and in reliance upon written administrative regulations,

  orders, rulings, approvals, interpretations and written and unwritten administrative practices or

  enforcement policies of the Wage and Hour Division of the U.S. Department of Labor.

                                        EIGHTH DEFENSE

         Plaintiff’s claims are barred, in whole or part, by the doctrine of de minimis non curat lex.

                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by electronic
  filing on March 11, 2019, on all counsel or parties of record on the Service List below.

                                                s/ James C. Solomon
                                                James C. Solomon, Esq.
                                                Florida Bar No. 114132
                                                Primary e-mail: Jcsolomon@scottwagnerlaw.com
                                                Secondary e-mail: mail@scottwagnerlaw.com
                                                SCOTT WAGNER & ASSOCIATES, P.A.
                                                Jupiter Gardens
                                                250 South Central Boulevard, Suite 104-A
                                                Jupiter, FL 33458
                                                Telephone: (561) 653-0008
                                                Facsimile: (561) 653-0020
                                                Secondary Address: 101 Northpoint Parkway
                                                West Palm Beach, FL 33407

                                       SERVICE LIST
                         Case No. 19-80173-Civ-Middlebrooks/Brannon

  Keith M. Stern, Esq.
  Florida Bar No. 321000
  Law Office of Keith M. Stern, P.A.
  One Flagler
  14NE 1st Avenue, Suite 800
  Miami, Florida 33132
  Telephone: (305) 901-1379
  E-mail: employlaw@keithstern.com


                                      Scott Wagner & Associates, P.A.
                         Defendants’ Answer and Affirmative Defenses to Complaint
                                               Page 4 of 5
Case 9:19-cv-80173-DLB Document 14 Entered on FLSD Docket 03/11/2019 Page 5 of 5




  Attorney for Plaintiff




                                        Scott Wagner & Associates, P.A.
                           Defendants’ Answer and Affirmative Defenses to Complaint
                                                 Page 5 of 5
